FILED
                     UNITED STATES COURT OF APPEALS                          JAN 07 2013

                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




DAVID OSTER; et al.,                              No. 09-17581

              Plaintiffs - Appellees,             D.C. No. 4:09-cv-04668-CW

  v.

JOHN WAGNER, Director of the                      ORDER
California Department of Social Services;
et al.,

              Defendants - Appellants.



                   Appeal from the United States District Court
                      for the Northern District of California
                  Claudia Wilken, Chief District Judge, Presiding

                             Argued June 15, 2010
                             Re-Submitted January 7, 2013
                             San Francisco, California

Before: O’SCANNLAIN, TASHIMA, and BEA, Circuit Judges.

       This case is resubmitted as of the filing date of this order. Defendants-

Appellants appeal the district court’s order preliminarily enjoining the State of

California from implementing “ABX4 4.” See California Welfare and Institutions

Code §§ 12309(e) & 12309.2. The panel finds that in light of California’s

suspension statute, see California Welfare and Institutions Code §§ 12309(i) &

12309.2(e), this appeal no longer presents a “live controversy” amenable to federal
court adjudication because the panel can no longer grant effective relief. Log

Cabin Republicans v. United States, 658 F.3d 1162, 1166 (9th Cir. 2011) (citation

omitted). Although the district court preliminarily enjoined the State of California

from implementing ABX4 4 until a final judgment is reached on the merits, the

suspension statute prevents the State from implementing ABX4 4 until the courts

uphold the validity of ABX4 4. See California Welfare and Institutions Code §§

12309(i) & 12309.2(e). Thus, the district court’s preliminary injunction no longer

has any practical effect. We also find that Defendants-Appellants’ appeal of the

district court’s order holding them in contempt for violating the preliminary

injunction order is moot, given that Plaintiffs-Appellees have since waived their

right to recover the attorney’s fees and costs awarded by the district court as

contempt sanctions.

      Accordingly, we dismiss this appeal as moot and follow the “established

practice” in the federal system of vacating the judgment below, here the district

court’s order granting Plaintiffs-Appellees’ motion for a preliminary injunction and

the district court’s contempt order. Arizonans for Official English v. Arizona, 520

U.S. 43, 71 (1997) (citation omitted).

      This appeal is dismissed and the case is remanded for further proceedings

not inconsistent with this decision. The parties shall bear their own costs. All

pending motions are denied as moot. DISMISSED.